DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
2.	Receipt is acknowledged of the Amendment filed September 7, 2022.
Remarks
3.	Claims 1, 3-8, and 10-13 are currently pending. Claims 1, 3, and 8, have been amended and claims 2, 9, and 14 have been cancelled. In the previous Office action, claims 2-7 and 9-13 were objected to as being dependent upon a rejected base claim, but were indicated to be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims. Currently independent claim 1 has been amended to include the limitations of allowable claim 2. Allowable claim 3 has been amended to be rewritten in independent form, including the limitations of base claim 1 and claim 8 has been amended to be rewritten in independent form, including the limitations of allowable claim 9. Now the pending claims are in condition for allowance.
Allowable Subject Matter
4.	Claims 1, 3-8, and 10-13 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although prior art includes teachings of a tire integrated with an electronic device, the identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the claimed tire integrated with an electronic device, comprising the electronic device attached to an inner liner or a side wall of the tire by vulcanization, wherein the electronic device is attached to an inner side or an outer side of an end of a bead filler depending on a length of the bead filler, wherein the electronic device has a RFID surrounded by a topping member, and wherein the topping member is made of a same material as that of a portion at which the RFID is attached, or the topping member is made of a polymer material. Prior art additionally fails to teach the claimed tire integrated with an electronic device, comprising the electronic device attached to an inner liner or a side wall of the tire by vulcanization, wherein the electronic device is attached to an inner side or an outer side of an end of a bead filler depending on a length of the bead filler, wherein the electronic device is attached at a portion of the inner liner or the side wall where contact shear strength is the lowest. Lastly, prior art fails to teach the claimed manufacturing method of a tire integrated with an electronic device comprising: preparing the electronic device; attaching the electronic device to an inner liner or a side wall of the tire; and integrating the electronic device with the inner liner or the side wall by vulcanizing the tire, wherein the electronic device is attached to an inner side or an outer side of an end of a bead filler depending on a length of the bead filler, wherein, the step of includes preparing a topping member; and covering and topping a RFID with the topping member from one end to another end of the RFID in order, wherein the topping member is made of a same material as that of a portion at which the RFID is attached, or the topping member is made of a polymer material. The above limitations are not disclosed in prior art and moreover, one of ordinary skill in the art would not have been motivated to come to the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122. This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
September 9, 2022